Citation Nr: 1506379	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-50 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral ear disability bilateral to include symptoms of hearing loss and dizziness.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to August 2, 2011, and as 50 percent disabling thereafter.

3.  Entitlement to an increased rating for myocardial infarction, status post stent placement, currently evaluated as 30 percent disabling.

4.  Entitlement to an effective date earlier than May 20, 2010 for the grant of service connection for PTSD.

5.  Entitlement to an effective date earlier than January 20, 2011, for the grant of a 30 percent rating for myocardial infarction, status post stent placement.


REPRESENTATION

Appellant represented by:	Attorney Polly Murphy


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a December 2014 Video Conference hearing.  The hearing transcript is of record.

In March 2009 the Veteran was awarded service connection for bilateral hearing loss based on an in service incident when he was injured during an explosion in service, injuries for which he received the Purple Heart. During his 2014 hearing the Veteran credibly testified, and the record indicates, that he has consistently asserted that his symptoms since that injury included dizziness as well as hearing loss. Given this testimony and evidence, and the confirmation of his injury in service, the Board has re-characterized his service-connected disability on appeal from simply bilateral hearing loss, to a bilateral ear disability, to include manifestations of hearing loss and dizziness. See Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009) (pro se appeals should be read liberally and sympathetically).

During the above-noted December 2014 Video Conference hearing, the Veteran's representative indicated that the Veteran wished to file a claim for service connection for a TBI. The Board does not have jurisdiction over this issue so it is referred back to the RO for appropriate action.

In January 2015, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

The issue of entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record during his December 2014 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claims of entitlement to an increased rating for myocardial infarction, status post stent placement, and entitlement to an effective date earlier than January 20, 2011, for the grant of a 30 percent rating for myocardial infarction, status post stent placement.

2.  The reopened claim of entitlement to service connection for PTSD was not received within one year of the Veteran's discharge from service or until May 20, 2010.

3.  For the entire period on appeal, the Veteran has had, at worst, Level I hearing loss in the right ear and Level II hearing loss in the left ear.

4.  For the entire period on appeal, the Veteran has had hearing loss and vertigo, with no indication of a cerebellar gait.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal for entitlement to an increased rating for myocardial infarction, status post stent placement, and entitlement to an effective date earlier than January 20, 2011 for the grant of a 30 percent rating for myocardial infarction, status post stent placement.  38 U.S.C.A. 
§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for an effective date prior to May 20, 2010, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2014).

3.  The criteria for a 30 percent rating for a bilateral ear disability, to include manifestations of hearing loss and dizziness have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100, 6205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At the Video Conference hearing held on December 2, 2014, prior to promulgation of a decision in the appeal, the Veteran informed the undersigned Veterans Law Judge of his desire to withdraw his appeal as to the issues of entitlement to an increased rating for myocardial infarction, status post stent placement, and entitlement to an effective date earlier than January 20, 2011 for the grant of a 30 percent rating for myocardial infarction, status post stent placement.

As the Veteran has withdrawn the appeal as to the issues of entitlement to an increased rating for myocardial infarction, status post stent placement, and entitlement to an effective date earlier than January 20, 2011, for the grant of a 30 percent rating for myocardial infarction, status post stent placement, there remain no allegations of errors of fact or law for appellate consideration with regard to these issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to these claims, and they are dismissed.  

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeals for an initial increased rating for bilateral hearing loss and an earlier effective date for the grant of service connection for PTSD arise from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions except as noted in the remand below.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an increased initial rating or an earlier effective date.

Earlier Effective Date for Grant of Service Connection for PTSD

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In June 1999, the RO received the Veteran's initial claim for service connection for PTSD.  The claim was denied in a November 1999 rating decision due to the lack of a confirmed diagnosis of PTSD.  The Veteran did not file an appeal and the decision became final.

On May 20, 2010, VA received the Veteran's petition to reopen his claim for service connection for PTSD.  In a July 2010 rating decision, service connection for PTSD was granted, effective May 20, 2010, the date the Veteran's request to reopen his claim of entitlement to service connection for PTSD was received.

The Veteran filed a notice of disagreement to this decision asserting that the effective date for his PTSD should be June 3, 1999, the date he filed his original claim for service connection for PTSD, which he believes would have been granted had the RO afforded him a VA examination at that time.  See August 2011 notice of disagreement and December 2014 statement from the Veteran's attorney.

The Veteran did not submit a claim of entitlement to service connection for PTSD within one year of his April 1969 separation from service, and he does not contend otherwise.  Thus, there is no basis for an effective date based on a claim being filed within one year of separation for the award of service connection for this disability.  38 C.F.R. 3.400(b)(2)(i).

The Veteran's original 1999 claim of entitlement to service connection for PTSD, was denied in the November 1999 rating decision.  As noted, he did not appeal the November 1999 rating decision and that decision is final.  Moreover, no evidence related to reopening the claim for PTSD was received within one year of the November 1999 rating decision, thus, there is no basis for awarded an earlier effective date under 38 C.F.R. 3.156(b) (2014). Accordingly, the 1999 claim for PTSD was finally adjudicated in the 1999 rating decision and is not pending.  Thus, this claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for PTSD.  See 38 C.F.R. 3.160 (2014) (pending claim is defined as an application which has not been finally adjudicated). 
Additionally, the Board notes that the Veteran's claim was reopened and granted in 2010 based on the receipt of a confirmed diagnosis of PTSD, and not the receipt of relevant service department records, so an earlier effective date based on 38 C.F.R. 3.156(c)(3) (2014) is not appropriate.

After the November 1999 rating decision, the Veteran did not file a petition to reopen his claim of entitlement to service connection for PTSD, either formal or informal, until May 20, 2010.  Consequently, May 20, 2010, the date the Veteran's claim to reopen was received, is the earliest possible effective date for service connection for PTSD.  38 C.F.R. § 3.400(q)(2).

Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than May 20, 2010, for entitlement to service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Initial Increased Rating for a Bilateral Ear disability, to include manifestations of Hearing Loss and Dizziness

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disabilities incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b) (2014).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2014).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2014).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

Given the reclassification of the Veteran's service-connected ear disability, the ratings governing hearing loss are not the only ones potentially applicable to the Veteran's bilateral ear disability. Given his manifestation of hearing loss and dizziness or vertigo, his service-connected ear disability can be rated by analogy under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2014). Under this provision, a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus, a 60 percent rating is warranted for hearing impairment with vertigo and cerebellar gait occurring one to four times a month with or without tinnitus, and a 100 percent rating is for hearing impairment with vertigo and cerebellar gait occurring more than once weekly with or without tinnitus.

Analysis

In a March 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation under 38 C.F.R. 4.85 (2014), effective March 26, 2008.

The Veteran was afforded a VA audiological examination in March 2009.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
15
30
70
32.5
LEFT
15
25
55
100
48.75

Speech audiometry results revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level I in the right ear and no more than level II in the left ear.  See 38 C.F.R. § 4.85, Table VI (2014).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The Veteran was afforded another VA audiological examination in June 2010.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
15
20
65
27.5
LEFT
10
15
55
80
40.0

Speech audiometry results revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  
These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level I in the right and left ears 
See 38 C.F.R. § 4.85, Table VI (2014).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The Veteran was afforded his most recent VA audiological examination in January 2013.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
15
35
65
32.5
LEFT
15
15
55
100
46.25

Speech audiometry results revealed speech recognition ability of 92 percent in the right and left ears.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level I in the right and left ears  
See 38 C.F.R. § 4.85, Table VI (2014).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

Accordingly, the Board finds that there has been no point during the entire appeal period, when the Veteran's bilateral hearing loss disability met or approximated the criteria for a compensable rating under section 4.85.

As noted in the introduction, the Veteran's bilateral ear disability has been consistently manifested not only by hearing impairment, but by dizziness or disequilibrium. Given that section 4.85 does not accommodate symptoms other than hearing loss, the Board will consider other provisions.  Applying Diagnostic Code 6205 by analogy under 38 C.F.R. § 4.20, the Veteran's bilateral ear disability manifested by hearing loss and vertigo more nearly approximates the criteria for  a 30 percent evaluation under this provision. Specifically, a 30 percent evaluation compensates for hearing impairment and vertigo. A higher rating of 60 percent is not warranted because the evidence does not establish that the Veteran has a cerebellar gait.  Accordingly, an increased rating of 30 percent, but no higher is awarded for the Veteran's service-connected bilateral ear disability manifested by hearing loss and vertigo.


ORDER

The claim for entitlement to an increased rating for myocardial infarction, status post stent placement, is dismissed.

The claim for entitlement to an effective date earlier than January 20, 2011 for the grant of a 30 percent rating for myocardial infarction, status post stent placement, is dismissed.

An effective date earlier than May 20, 2010, for the grant of service connection for PTSD is denied.

A 30 percent rating for a bilateral ear disability manifested by hearing loss and dizziness is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Veteran's last VA PTSD examination of record was in September 2011, over three years ago.  During his December 2014 Video Conference hearing, the Veteran and his wife reported symptoms that suggest that the Veteran's disability may have increased in severity since his last examination in September 2011.  Specifically, he reported that although he has been working at the same job for the last five years (the longest job he's ever held), it is only because he is able to work alone as he is not able to work with other people without getting irritated.  In 2011, he reported that he was getting along well with co-workers.  His wife also reported that the Veteran consistently experiences road rage and that she has to help stop him from getting into altercations with people.  She also reported that he is not able to be around other people, in particular, children.  He reported having a good relationship with his two step-children in 2011.  She also testified that the Veteran was paranoid, avoided crowds, and displayed obsessive compulsive behavior, such as checking doors and windows.  Obsessive-compulsive behavior was absent on examination in September 2011.  The Board also notes that the September 2011 VA examiner noted that the Veteran needed to seek follow-up treatment and adequate outpatient counseling, but the evidence of record does not show that he has done so.  The examiner also concluded that the Veteran's prognosis for his psychiatric condition was poor.  Given the evidence of increased symptomatology, and to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, the Board notes that the VA treatment records in the claims file and the Virtual VA e-folder only date to September 2014.  As the Veteran receives treatment for his PTSD at VA, the records are relevant to the Veteran's claim.  Consequently, the Board requests the Veteran's complete VA treatment records from September 2014 to the present.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since September 2014.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  If any are identified and a release provided, request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should specifically provide the following:

   (a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

   (b) Specifically discuss the effects of the Veteran's PTSD on his occupational and social functioning.

A clear rationale for all opinions and conclusions expressed must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


